Citation Nr: 1025014	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound, 
scar of the neck, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for old fracture with 
degenerative joint disease of the right wrist, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1969 and from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Board notes that the Veteran testified before the undersigned 
at a travel board hearing held at the Waco, Texas, RO in March 
2010, the transcript of which is of record and has been reviewed.

The  issues of entitlement to service connection for an 
injury to the right ring finger as secondary to service-
connected old fracture with degenerative joint disease of 
the right wrist and whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a cervical spine disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The Board notes that in October 2005 the Veteran filed to reopen 
the claim of entitlement to service connection for a cervical 
spine disability and that in June 2006 the RO declined to reopen 
his claim.  The June 2006 decision was not appealed.  However, 
the Board notes that the Veteran again mentioned his cervical 
spine disability at the March 2010 travel Board hearing and as 
such, the Board finds that the Veteran's statements regarding his 
belief that his cervical spine disability is the result of a fall 
that was incurred during combat during active duty service is an 
attempt to request a re-open of his claim and therefore the claim 
is, as stated above, referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for PTSD and old 
fracture and degenerative joint disease of the right wrist are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected shell fragment wound, scar of the 
neck, measures no larger than 5 centimeters (cms) in width; has 
not been shown to be tender or painful on examination, unstable, 
or deep; and has not caused any limitation of motion or function 
of the affected part.


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment wound, 
scar of the neck, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801-7805 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in October 2005 and May 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
May 2006 letter provided this notice to the Veteran.  

The Board observes that both the October 2005 and May 2006 
letters were sent to the Veteran prior to the June 2006 rating 
decision.  The VCAA notice with respect to the elements addressed 
in this letter was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this regard, the notice provided in 
the October 2005 and May 2006 letters fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.  
The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
compensation and pension (C&P) examinations. in March 2007 and 
November 2007, in accordance with his claim for an increased 
evaluation for shell fragment wound, scar of the neck.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
As noted below, the Board finds that the VA examinations obtained 
in this case are adequate.  The Board acknowledges that the March 
2007 examiner did not review the Veteran's claims file, however, 
the examiner provided a thorough examination with regard to the 
current status of the Veteran's shell fragment wound, scar of the 
neck.  Additionally, the November 2007 examiner's review was 
predicated on a full reading of the VA medical records and a 
thorough examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to an increased 
rating for residuals of a right ankle and a right knee injury has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on physical 
examination reports than the Veteran's own subjective statements 
in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in October 2005.

The Veteran's disability has been rated under Diagnostic Code 
(DC) 7805, the diagnostic code that pertains to scars that cannot 
be rated under other scar codes and therefore should be rated 
based on limitation of function of the affected part.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  

Diagnostic Code 7801 directs that scars other than on the head, 
face, or neck that are deep or cause limited motion are evaluated 
as 10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2009).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2009).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  Note (1) indicates that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) indicates that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2009).

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 38 
C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2009).

As noted above, the Veteran is currently rated under DC 7805.  
According to the March 2007 VA examination report, the Veteran 
denied any pain or numbness with regard to the scar.  Upon 
examination it was noted that there was no infection, redness, or 
erythma associated with the scar.  The scar appeared well healed 
and nontender with good texture and adherence with no keloid 
formation, elevation, or depression.  Subsequently, the November 
2007 VA examination again noted that the Veteran denied any pain 
with regard to the scar.  Upon examination it was noted that the 
curvilinear scar of the left occipital region measured 5cm, was 
nontender and healed without inflammation, infection, depression, 
or keloid formation.  It was noted that the scar constitutes less 
than 1 percent of the total body surface.  As such the Board 
finds that a compensable rating for the Veteran's shell fragment 
wound, scar of the neck, is unwarranted. 

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for the 
Veteran's residual scar.  Initially, the Board notes that the 
scar is on the Veteran's neck and as such Diagnostic Codes 7801 
and 7802, which refer to scars other than those on the head face 
or neck, are not applicable.  Moreover, while the scar is 
superficial, it is not unstable or painful and therefore 
Diagnostic Codes 7803 and 7804 are also not applicable.  Upon 
review of the VA examinations the Board finds that the Veteran's 
shell fragment wound, scar of the neck, is not sensitive or 
tender to the touch, it is not deep, and not associated with soft 
tissue damage.  Also, the scar does not approach the area size 
needed for a compensable evaluation.  

Finally, there is no evidence that the scar has had any 
functional impact with regard to the Veteran's neck.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2009).  With regard to 
limitation of function, the Board notes that in the November 2007 
examination report, the Veteran exhibited flexion and extension 
of 45 degrees, left and right lateral flexion of 30 degrees, left 
lateral rotation of 80 degrees and right lateral rotation of 60 
degrees.  The Board notes that the Veteran does suffer from some 
limitation of motion with regard to his cervical spine, however 
there is no evidence that the limitation of motion is associated 
with the Veteran's scar, nor does the Veteran contend that his 
limitation of motion is the result of his scar.  As such, the 
Board finds that the medical evidence does not allow for a 
compensable evaluation under the pertinent criteria.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of record 
that the Veteran's shell fragment wound, scar of the neck, 
warrants a higher rating based on an extraschedular basis.  38 
C.F.R. § 3.321(b) (2009).  Any limits on the Veteran's 
employability due to his claimed disability have been 
contemplated in the current ratings.  The evidence also does not 
reflect that the Veteran's disability has necessitated any 
frequent periods of hospitalization or caused marked interference 
with employment.  The Board notes that the Veteran stated at the 
March 2010 travel Board hearing that he was currently unable to 
work, however the Veteran further stated that his inability to 
work was the result of other disabilities, such as PTSD and his 
right wrist disability.  There is no indication in the record or 
by the Veteran that his scar has any adverse affect on his 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected shell fragment wound, scar of the 
neck, because the competent evidence fails to reveal any 
additional functional impairment associated with such disability 
to warrant consideration of alternate rating codes.

The Board acknowledges the Veteran's statements that his service-
connected shell fragment wound, scar of the neck, is worse than 
the assigned rating.  The Board places significantly more weight 
on the objective clinical findings reported on examination than 
the Veteran's own subjective statements in support of his claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.118 with respect to determining the severity of his 
service-connected shell fragment wound, scar of the neck.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2007).  As a preponderance of the evidence 
is against the assignment of a compensable disability rating, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for shell fragment wound, 
scar of the neck, is denied.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 
50 percent disabling, and old fracture and degenerative joint 
disease, right wrist, currently evaluated as 10 percent 
disabling.  In a June 2006 rating decision, the RO relied on a 
November 2005 compensation and pension (C&P) examination in 
assigning the Veteran's 50 percent evaluation for PTSD and a 
December 2005 C&P examination in assigning the Veteran's 10 
percent evaluation for old fracture and degenerative joint 
disease, right wrist.  Subsequently, the Veteran was afforded C&P 
examinations in March 2007 and November 2007.  However, at the 
March 2010 travel board hearing, the Veteran asserted that his 
conditions have increased in severity since the November 2005, 
March 2007, and November 2007 examinations.  Therefore, a new VA 
examination is warranted to determine the current severity of the 
Veteran's PTSD and old fracture and degenerative joint disease, 
right wrist.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).

Additionally, the Veteran contends that he is entitled to 
extraschedular consideration because his service connected PTSD 
and service-connected old fracture and degenerative joint disease 
render him unable to work in the field in which he is trained, 
which is as a machinist.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The Board notes that referral for extraschedular consideration is 
warranted when a disability picture presents exceptional or 
unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (2009).  In 
the present case, the Veteran and his representative contend that 
the Veteran's disabilities are of such nature and severity to 
render him unable to obtain full-time employment.  As such, the 
Board has decided to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 4.16(b) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  If it is determined that the 
Veteran's service-connected disabilities render him unable to 
secure and follow substantially gainful employment or that a 
schedular evaluation is inadequate, then the case is to be sent 
to the Director of Compensation & Pension Services for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
3.340(a), 3.341(a), and 4.16(b) (2009).

Additionally, the Board notes that the Veteran is currently being 
treated at the Dallas VAMC, however the most recent treatment 
reports of record date November 2007.  The Board further notes 
that VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that the Veteran's appeal must also be remanded to obtain 
any available VA treatment records from the Dallas VAMC that are 
not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Dallas VAMC for the period from 
November 2007 to the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that further 
efforts to obtain these records would be 
futile.  

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Additionally, the 
examiner should elicit a complete history 
from the Veteran.

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD, separating, to the 
extent possible, any psychological symptoms 
unrelated to PTSD.  The examination report 
should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on the 
impact of the Veteran's PTSD upon his 
social and industrial activities including 
his employability.  

The rationale for all opinions expressed 
must be provided.  

3.  Schedule the Veteran for a VA 
examination to determine the current degree 
of severity of his service-connected old 
fracture and degenerative joint disease, 
right wrist.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that such 
a review was accomplished.  The examiner 
should elicit a complete history from the 
Veteran.

All pertinent symptomatology, to include 
range of motion and all neurological 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  In addition, each examiner should be 
asked to assess the relative degree of 
industrial impairment caused by each of the 
Veteran's service-connected disabilities 
separately, in light of the Veteran's 
medical and vocational history.  The 
examiner(s) should expressly describe what 
types of employment activities are limited 
because of his service-connected 
disabilities and identify which disability 
(ies) is responsible for such limitation 
(PTSD or old fracture and degenerative 
joint disease, right wrist).  The 
examiner(s) should also describe what 
type(s) of employment, if any, is feasible 
given the functional impairment of each 
disability.  Finally, the examiner(s) 
should render an opinion as to whether any 
of the Veteran's service-connected 
disabilities cause marked interference with 
employment.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought, including an evaluation of whether 
the Veteran should be considered for an 
extraschedular rating under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2009).  If it is 
determined that the Veteran meets the 
requirements of an extraschedular rating, 
the case should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for the 
consideration of an extraschedular rating 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2009).  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of 
the case, to include information regarding 
why the Veteran failed to meet the 
requirements for an extraschedular 
evaluation, and afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


